OPINION.
Littleton:
In Appeal of Providence & Worcester Railroad Co., 5 B. T. A. 1186, the Board held that the amount of tax upon the *512income of the lessor and paid by the lessee, under the terms of a lease such as we have here, constituted additional taxable income to such lessor in the year in which such tax was paid by the lessee. On the authority of that decision petitioner’s tax for 1919 should be recomputed by including in income the amount of $2,313.06 representing the tax upon petitioner’s income for 1918 and paid by the lessee in 1919.
Reviewed by the Board.

Judgment will be entered on IS days’ notice under Bule SO.